TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00297-CV


James Seth Hicks, Appellant

v.

IndyMac Mortgage Services, a division of OneWest Bank, FSB, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-10-000327, HONORABLE RHONDA HURLEY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant's brief was due on November 5, 2012.  On December 10, 2012, this Court
notified appellant that his brief was overdue and that a failure to respond by December 20, 2012,
would result in the dismissal of this appeal for want of prosecution.  To date, appellant has not filed a
brief or a motion for extension of time.  Accordingly, we dismiss this appeal for want of prosecution.
See Tex. R. App. P. 38.8(a); 42.3(b).

						__________________________________________
						Scott K. Field, Justice
Before Chief Justice Jones, Justices Goodwin and Field
Dismissed for Want of Prosecution
Filed:   January 9, 2013